


109 HR 5760 IH: Giant Sequoia National Monument

U.S. House of Representatives
2006-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5760
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2006
			Mr. Nunes introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To fulfill President Clinton’s commitments made as part
		  of the designation of the Giant Sequoia National Monument by presidential
		  proclamation to provide a transition from the timber sale program in effect
		  before the designation to the more restrictive management anticipated for the
		  national monument, to promote the Kings River Research Project in the Sierra
		  National Forest, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Giant Sequoia National Monument
			 Transition Act of 2006.
		2.Ratification of
			 Giant Sequoia National Monument transitional timber sale program
			(a)Completion of
			 timber sales recognized in designation proclamationThe Secretary of Agriculture may proceed
			 with and complete each timber sale located within the boundaries of the Giant
			 Sequoia National Monument—
				(1)that was under
			 contract as of April 15, 2000, the date of the designation of the national
			 monument by Presidential Proclamation No. 7295 (65 Fed. Reg. 24095); or
				(2)for which a
			 decision notice was signed after January 1, 1999, but prior to December 31,
			 1999.
				(b)Completion
			 termsCompletion of a timber
			 sale described in subsection (a) shall be consistent with the terms of the
			 applicable contract or decision notice, and nothing in such contract terms or
			 decision notice shall be considered to be arbitrary or capricious under any
			 provision of law so long as trees greater than 30 inches in diameter at breast
			 height are not harvested for other than safety reasons, as determined by the
			 Secretary. Modification or amendment of any of the timber sale contract terms
			 or decision notices shall not be required.
			(c)Prompt
			 implementationEffective upon the date of the enactment of this
			 Act, implementation of the timber sales described in subsection (a) may proceed
			 immediately and to completion, notwithstanding any previous or future
			 amendments or revisions to the Sequoia Land and Resource Management Plan or the
			 Giant Sequoia National Monument Management Plan.
			3.Kings River Research
			 Project, Sierra National Forest
			(a)Redesignation of
			 existing demonstration projectThe Secretary of Agriculture shall
			 designate the Kings River Demonstration Project in the Sierra National Forest
			 as the Kings River Research Project as a means to address
			 disputes over fuels reduction projects and the short-term and long-term
			 benefits and impacts related to wildlife, watershed, and other
			 resources.
			(b)Research
			 purposesUnder the Kings
			 River Research Project, the Secretary shall provide for research about the
			 potential short-term and long-term positive and negative impacts of fuels
			 reduction and forest health treatments on the Pacific fisher, California
			 spotted owl, and the Kings River watershed, including impacts from prescribed
			 burning, uneven-aged timber harvest, and possible catastrophic wildfire.
			(c)ImplementationTo expedite implementation of the Kings
			 River Research Project, the Secretary shall complete the final environmental
			 impact statement and issue the record of decision for the Project not later
			 than October 31, 2006.
			(d)ComplianceBecause of unnaturally heavy fuel loads and
			 the importance of promptly furthering the understanding of the relationship
			 between vegetation management and the impacts on other resources, the final
			 environmental impact statement and record of decision for the Kings River
			 Research Project, along with all actions implementing the Project, including
			 any research, stewardship contracts, vegetation management projects, and timber
			 sales, shall be deemed to be in compliance with the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.), section 14
			 of the National Forest Management Act of 1976 (16 U.S.C. 472a), the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.), and other applicable
			 environmental laws, so long as any timber removed under the Project is removed
			 using uneven-aged silvicultural treatments.
			
